Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-7 with traverse in the reply filed 10/12/2021 has been acknowledged. Applicant’s traversal is based on the ground(s) that the combination(turbomachine of claim 8) allegedly requires the particulars of the subcombination (supply system of claim 1) for patentability. The Examiner respectfully disagrees, since the combination does not require the supply system for each sealing sub-system to exclusively comprise four seal gas lines as required by the subcombination i.e. exclusively comprising four seal gas lines is particular to the subcombination and not required by the combination. 
The restriction requirement is still deemed to be proper and is therefore made FINAL. Claims 8-12 are now withdrawn from further examination.
Specification
The disclosure is objected to because of the following informalities: In Page 8 Para 1, Line 2, the recitation of “the third contactless seal 28” should read, “the third contactless seal 18 [[28]]”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 11, the recitation of, “a seal gas discharge line configured to dischargeable” should recite, “a seal gas discharge line configured to be dischargeable” to improve readability of the claim.
Claim 3 is objected to because of the following informalities:  In Lines 1-2, the recitation of, “a respective differential pressure measurement system” should recite, “the 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, “each sealing sub-system” in Lines 3-4 and 5 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “each of the at least two sealing sub-systems”, and Applicant is suggested to amend the limitation accordingly.
	Claims 2-7 are also rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    446
    663
    media_image1.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Kuhlenbeck et al.(EP1914387A1) discloses a supply system of a sealing system of a turbomachine (1, figure 1 also reproduced/annotated above), wherein the sealing system comprises a sealing sub-system configured to seal a rotor (2, figure 1) of the turbomachine relative to a stator (see annotated figure 1) of the turbomachine, wherein the sealing sub-system comprises multiple seals (7, 8, figure 1), configured to be supplied with a seal gas (see abstract of translation and figure 1), wherein,

a second seal gas supply line (see 22, figure 1) configured to supply a second seal gas to the respective sealing sub-system (see figure 1);
a seal gas discharge line (see 21, figure 1) configured to be dischargeable from the respective sealing sub-system the first seal gas and the second seal gas (see figure 1).
The prior art fails to disclose at least two sealing sub-systems wherein the supply system for each sealing sub-system exclusively comprises four seal gas lines; and
a safety discharge line, which is closed during normal operation and open in a fault and configured to discharge at least one part of the seal gas and of the second seal gas from the respective sealing sub-system. 
Furthermore, having exclusively four seal gas lines are purported to have specific advantages by Applicant. Therefore, it is not known in, nor obvious from the prior art to construct a supply system of a sealing system of a turbomachine as claimed.
Claims 2-7 also contain allowable subject matter by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5412977 relates to a sealing system of a turbomachine, wherein the sealing system comprises at least two sealing subsystems (see figure 1).
US 2018/0298775 A1 relates to a sealing system of a turbomachine (see figure 1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Examiner, Art Unit 3745